The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Objection to the Specification
The specification is objected to because it does not include brief descriptions of the drawing reproductions. An international design application designating the United States must include a specification as prescribed by 35 U.S.C. 112 and preferably include a brief description of the reproductions pursuant to Rule 7(5)(a) describing the view or views of the reproductions (37 CFR 1.1024).
See MPEP 2920.04(a)(II) for more information on descriptions in the specification. For proper form and further clarity, applicant should add figure descriptions to the specification. The following descriptions are suggested:

--1.1 : Front
1.2 : [Rear?, or Left?, or Right?]--

Claim Rejection – 35 USC § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
The claim is indefinite and not enabled because the precise appearance of the claimed design cannot be determined without conjecture for the following reasons:
The application only discloses two elevation views, and neither of which are described in the specification. It is unclear, for example, if they illustrate a front and opposing rear view, or perhaps a front and a left or right side view? (Are the “windows” shown on just two sides or on four sides?) Moreover, because there are no perspective and top and bottom views, the size and three-dimensional characteristics of the overall bottle and its features cannot be fully understood without conjecture. 
Further, the disclosure of the bottle is shown using photographs which show the design as being constructed of a thick transparent or translucent material such as glass or plastic. The outer sidewalls appear to include vertical rib or groove features on at least a portion of the sides of the bottle. However, the reflections and shadows in the photographs in combination with the distortions created by the thick transparent or translucent material make it impossible to fully understand the various features of the bottle without resorting to conjecture. In the specification applicant states that “the reflections shown in reproductions 1.1 and 1.2 are disclaimed”. Whether claimed or not, the mere presence of the reflections, shadows, and distortions in the photographs interferes with the ability of one skilled in the art to be able to clearly interpret the claimed design. This in conjunction with the lack of views makes the scope of the claim unclear.     
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the inventor regards as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
It may not be possible to resolve this rejection without adding new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121, and therefore failing to meet the written description requirement under 35 U.S.C. 112(a).
If applicant chooses to amend the reproductions and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a) and does not add new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. It must be apparent that applicant was in possession of the amended design at the time of original filing. A response is required in reply to the Office action to avoid abandonment of the application. If corrected reproductions are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121(d).  

Conclusion
The claimed design is rejected under 35 U.S.C. § 112(a) and (b), as set forth above. The references not relied upon are cited as cumulative prior art.

Hague – Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).


Notes on Correspondence

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending
application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or In-Person Interviews
A telephonic or in-person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a
power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form
PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to
communicate by telephone, it is suggested that such person email the examiner at wendy.arminio@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless
appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of
refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR
1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
1). Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-
resources
2). Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
3). Facsimile to the USPTO's Official Fax Number (571-273-8300)
or
4). Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wendy Arminio whose phone number is 571-270-0221. The examiner can normally be reached on Monday to Thursday and alternate Fridays, 9:00 am to 6:00 pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lilyana Bekic can be reached at 571-272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WENDY L ARMINIO/Primary Examiner, Art Unit 2921